EXHIBIT 10.1
AMENDED AND RESTATED
ADVISORY AGREEMENT
AMONG
MOODY NATIONAL REIT I, INC.,
MOODY NATIONAL OPERATING PARTNERSHIP I, L.P.,
MOODY NATIONAL ADVISOR I, LLC
AND
MOODY NATIONAL REALTY COMPANY, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Definitions     1  
 
           
2.
  Appointment     8  
 
           
3.
  Duties Of The Advisor     8  
 
           
4.
  Authority Of Advisor     10  
 
           
5.
  Bank Accounts     10  
 
           
6.
  Records; Access     11  
 
           
7.
  Limitations On Activities     11  
 
           
8.
  Relationship With Director     11  
 
           
9.
  Fees     11  
 
           
10.
  Expenses     13  
 
           
11.
  Other Services     15  
 
           
12.
  Reimbursement To The Advisor     15  
 
           
13.
  Investment Opportunities     15  
 
           
14.
  Business Combination     15  
 
           
15.
  Other Activities Of The Advisor     16  
 
           
16.
  Term Of Agreement     17  
 
           
17.
  Termination By The Parties     17  
 
           
18.
  Assignment To An Affiliate     17  
 
           
19.
  Payments To And Duties Of Advisor Upon Termination     17  
 
           
20.
  Indemnification By The Company And The Operating Partnership     18  
 
           
21.
  Indemnification By Advisor     19  
 
           
22.
  Notices     20  
 
           
23.
  Modification     20  

 



--------------------------------------------------------------------------------



 



             
24.
  Severability     20  
 
           
25.
  Construction     20  
 
           
26.
  Entire Agreement     20  
 
           
27.
  Indulgences, Not Waivers     21  
 
           
28.
  Gender     21  
 
           
29.
  Titles Not To Affect Interpretation     21  
 
           
30.
  Execution In Counterparts     21  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED ADVISORY AGREEMENT
     THIS AMENDED AND RESTATED ADVISORY AGREEMENT, dated and effective as of the
14th day of August, 2009 (this “Agreement”), is entered into by and among Moody
National REIT I, Inc., a Maryland corporation (the “Company”), Moody National
Operating Partnership I, L.P., a Delaware limited partnership (the “Operating
Partnership”), Moody National Advisor I, LLC, a Delaware limited liability
company (the “Advisor”), and, solely in connection with the obligations set
forth in Section 13 hereof, Moody National Realty Company, L.P., a Texas limited
partnership (“Moody National,” and collectively with the Company, the Operating
Partnership and the Advisor, the “Parties”). Capitalized terms used herein shall
have the meanings ascribed to them in Section 1 below.
WITNESSETH
     WHEREAS, the Company intends to qualify as a REIT, and to invest its funds
in investments permitted by the terms of Sections 856 through 860 of the Code;
     WHEREAS, the Company is the general partner of the Operating Partnership
and intends to conduct all of its business and make all Investments through the
Operating Partnership;
     WHEREAS, the Company and the Operating Partnership desire to avail
themselves of the experience, sources of information, advice, assistance and
certain facilities of the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors of the Company, all as provided herein;
     WHEREAS, the Advisor is willing to undertake to render such services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth;
     WHEREAS, the Parties previously entered into that certain Advisory
Agreement, dated as of March 29, 2009 and effective as of April 15, 2009 (the
“Original Advisory Agreement”); and
     WHEREAS, the Parties desire to amend, restate and supersede the Original
Advisory Agreement in its entirety pursuant to this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, hereby agree as follows:
     1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
     Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition, origination, making or
development of any Investments, whether

 



--------------------------------------------------------------------------------



 



or not acquired, including, without limitation, legal fees and expenses, travel
and communications expenses, costs of appraisals, nonrefundable option payments
on property not acquired, accounting fees and expenses, title insurance
premiums, and the costs of performing due diligence.
     Acquisition Fees. Any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with making or investing in Securities
and Debt-related investments or the purchase, development or construction of any
Real Estate Asset, including real estate commissions, selection fees,
development fees, construction fees, nonrecurring management fees, loan fees,
points or any other fees of a similar nature. Excluded shall be (i) Origination
Fees and (ii) development fees and construction fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of a project.
     Advisor. Moody National Advisor I, LLC, a Delaware limited liability
company, any successor advisor to the Company, the Operating Partnership or any
Person to which Moody National Advisor I, LLC or any successor advisor
subcontracts substantially all of its functions. Notwithstanding the foregoing,
a Person hired or retained by Moody National Advisor I, LLC to perform property
management and related services for the Company or the Operating Partnership
that is not hired or retained to perform substantially all of the functions of
Moody National Advisor I, LLC with respect to the Company or the Operating
Partnership as a whole shall not be deemed to be an Advisor.
     Affiliate or Affiliated. With respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; (ii) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(iv) any executive officer, director, trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.
     Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.
     Asset Management Fee. The term “Asset Management Fee” shall mean the fee
payable to the Advisor pursuant to Section 9(e).
     Average Invested Assets. For a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before deducting depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.
     Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation, whether they be the
Directors named therein or additional or successor Directors.

-2-



--------------------------------------------------------------------------------



 



     Bylaws. The bylaws of the Company, as the same are in effect from time to
time.
     Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, misconduct or negligent breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.
     Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
     Company. The term “Company” shall have the meaning set forth in the
preamble of this Agreement.
     Contract Sales Price. The total consideration received by the Company for
the sale of a Real Estate Asset or a Securities and Debt-related Investment.
     Dealer Manager. Moody National Securities, LLC, or such other Person or
entity selected by the Board of Directors to act as the dealer manager for the
Offering. Moody National Securities, LLC is a member of the Financial Industry
Regulatory Authority.
     Debt Financing Fees. The term “Debt Financing Fees” shall mean the fees
payable to the Advisor pursuant to Section 9(f).
     Dealer Manager Fee. 3.5% of Gross Proceeds from the sale of Shares in the
Primary Offering, payable to the Dealer Manager for serving as the dealer
manager of such Offering.
     Director. A member of the Board of Directors of the Company.
     Disposition Fees. The term “Dispositions Fees” shall mean the fees payable
to the Advisor pursuant to Section 9(d).
     Distributions. Any distributions of money or other property by the Company
to owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
     Excess Amount. The term “Excess Amount” shall have the meaning set forth in
Section 12.
     Expense Year. The term “Expense Year” shall have the meaning set forth in
Section 12.
     GAAP. Generally accepted accounting principles as in effect in the United
States of America from time to time.
     Good Reason. With respect to the termination of this Agreement, (i) any
failure to obtain a satisfactory agreement from any successor to the Company or
the Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under

-3-



--------------------------------------------------------------------------------



 



this Agreement; or (ii) any material breach of this Agreement of any nature
whatsoever by the Company or the Operating Partnership.
     Gross Proceeds. The aggregate purchase price of all Shares sold for the
account of the Company through all Offerings, without deduction for Sales
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Sales Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.
     Indemnitee. The terms “Indemnitee and “Indemnitees” shall have the meaning
set forth in Section 20 herein.
     Independent Director. The term “Independent Director” shall have the
meaning set forth in the Articles of Incorporation.
     Investments. Any investments by the Company or the Operating Partnership in
Real Estate Assets and Securities and Debt-related Investments.
     Joint Ventures. The joint venture or partnership arrangements (other than
with the Operating Partnership) in which the Company or any of its subsidiaries
is a co-venturer or general partner which are established to acquire Real
Properties.
     Listing. The listing of the Shares on a national securities exchange or the
receipt by the Company’s Stockholders of securities that are listed on a
national securities exchange in exchange for the Company’s common stock. Upon
such Listing, the Shares shall be deemed Listed.
     Loans. Any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.
     NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association on May 7, 2007, as may be amended from time to time.
     Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.
     Offering. The public offering of Shares pursuant to a Prospectus.
     Operating Partnership. The term “Operating Partnership” shall have the
meaning set forth in the preamble of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     Operating Partnership Agreement. The Operating Partnership Agreement by and
among the Company, Moody National LPOP I, LLC and Moody OP Holdings I, LLC.
     OP Unit. Units of limited partnership interest in the Operating
Partnership.
     Organizational and Offering Expenses. Organizational and Offering Expenses
means all expenses incurred by or on behalf of the Company in connection with
and in preparing the Company for registration of and subsequently offering and
distributing its Shares to the public, whether incurred before or after the date
of this Agreement, which may include but are not limited to, total underwriting
and brokerage discounts and commissions (including fees of the underwriters’
attorneys); any expense allowance granted by the Company to the underwriter or
any reimbursement of expenses of the underwriter by the Company; expenses for
printing, engraving and mailing; salaries of employees while engaged in sales
activity; telephone and other telecommunications costs; all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings); charges of transfer agents, registrars, trustees, escrow
holders, depositaries and experts; and expenses of qualification of the sale of
the securities under Federal and State laws, including taxes and fees,
accountants’ and attorneys’ fees.
     Original Advisory Agreement. The term “Original Advisory Agreement” shall
have the meaning set forth in the recitals to this Agreement.
     Origination Fees. The term “Origination Fees” shall mean the fees payable
to the Advisor pursuant to Section 9(b).
     Person. An individual, corporation, partnership, trust, joint venture,
limited liability company or other entity.
     Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.
     Prospectus. A “Prospectus” under Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary Prospectus, an
offering circular as described in Rule 253 of the General Rules and Regulations
under the Securities Act or, in the case of an intrastate offering, any document
by whatever name known, utilized for the purpose of offering and selling
securities to the public.
     Real Estate Assets. Any investments by the Company or the Operating
Partnership in unimproved and improved Real Property (including, without
limitation, fee or leasehold interests, options and leases) either directly or
through a Joint Venture.
     Real Property. Real property owned from time to time by the Company or the
Operating Partnership, either directly or through joint venture arrangements or
other partnerships which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only or (iv) such investments the
Board of Directors and the Advisor mutually designate as Real Property to the
extent such investments could be classified as Real Property.

-5-



--------------------------------------------------------------------------------



 



     Registration Statement. Registration Statement shall mean the Company’s
registration statement on Form S-11 (Registration Number 333-150612), as amended
from time to time, to offer and sell to the public on a continuous basis up to
110,526,316 Shares originally filed with the Securities and Exchange Commission
on May 2, 2008.
     REIT. A “real estate investment trust” under Sections 856 through 860 of
the Code or as may be amended.
     Sale or Sales. Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
any event with respect to any Real Property which gives rise to insurance claims
or condemnation awards; or (D) the Company or the Operating Partnership directly
or indirectly (except as described in other subsections of this definition)
sells, grants, conveys or relinquishes its interest in any Securities and
Debt-related Investment or portion thereof (including with respect to any Loan,
all payments thereunder or in satisfaction thereof other than regularly
scheduled interest payments) and any event which gives rise to a significant
amount of insurance proceeds or similar awards; or (E) the Company or the
Operating Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (A) through (E) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.
     Sales Commission. 6.5% of Gross Proceeds from the sale of Shares in the
Primary Offering payable to the Dealer Manager and reallowable to Soliciting
Dealers with respect to Shares sold by them.
     Securities and Debt-related Investments. Any investments by the Company or
the Operating Partnership in (i) real estate securities such as common stocks,
preferred stocks and options to acquire stock in REITs and other real estate
companies and (ii) debt-related investments such as (a) mortgage, mezzanine,
bridge and other loans and (b) debt and derivative securities related to real
estate assets including mortgage-backed securities, collateralized debt
obligations, debt securities issued by real estate companies and credit default
swaps.
     Shares. The shares of the Company’s common stock, par value $0.01 per
share.

-6-



--------------------------------------------------------------------------------



 



     Soliciting Dealers. Broker-dealers who are members of the Financial
Industry Regulatory Authority, or that are exempt from broker-dealer
registration, and who, in either case, have executed participating broker or
other agreements with the Dealer Manager to sell Shares.
     Special Committee. The term “Special Committee” shall have the meaning as
provided in Section 14(a).
     Special OP Units. The separate series of limited partnership interests to
be issued in accordance with Section 9(h).
     Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control the Company’s Investments, (vii) receives fees for
providing services to the Company which are paid on a basis that is not
customary in the industry, or (viii) provides goods or services to the Company
on a basis which was not negotiated at arm’s-length with the Company. “Sponsor”
does not include wholly independent third parties such as attorneys, accountants
and underwriters whose only compensation is for professional services.
     Stockholders. The registered holders of the Shares.
     Termination Date. The date of termination of this Agreement.
     Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.
     Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including asset management fees and other fees
paid to Advisors, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing, (ii) interest payments, (iii) taxes,
(iv) non-cash expenditures such as depreciation, amortization and bad debt
reserves, (v) incentive fees paid in compliance with the NASAA REIT Guidelines;
(vi) Acquisition Fees, Origination Fees and Acquisition Expenses, (vii) real
estate commissions on the Sale of Real Property, and (viii) other fees and
expenses connected with the acquisition, disposition, management and ownership
of real estate interests, mortgages or other property (including the costs of
foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property). The definition of “Total Operating Expenses” set forth
above is intended to encompass only those expenses which are required to be
treated as Total Operating

-7-



--------------------------------------------------------------------------------



 



Expenses under the NASAA REIT Guidelines. As a result, and notwithstanding the
definition set forth above, any expense of the Company which is not part of
Total Operating Expenses under the NASAA REIT Guidelines shall not be treated as
part of Total Operating Expenses for purposes hereof.
     2%/25% Guidelines. The term “2%/25% Guidelines” shall have the meaning set
forth in Section 12.
     2. APPOINTMENT. The Company and the Operating Partnership hereby appoint
the Advisor to serve as their advisor on the terms and conditions set forth in
this Agreement, and the Advisor hereby accepts such appointment.
     3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted by the Directors, and as amended from time to time with
the approval of the Stockholders. In performance of this undertaking, subject to
the supervision of the Directors and consistent with the provisions of the
Articles of Incorporation and Bylaws of the Company and the Operating
Partnership Agreement, the Advisor shall, either directly or by engaging an
Affiliate:
          (a) serve as the Company’s and the Operating Partnership’s investment
and financial advisor;
          (b) provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;
          (c) investigate, select, and, on behalf of the Company and the
Operating Partnership, engage and conduct business with such Persons as the
Advisor deems necessary to the proper performance of its obligations hereunder,
including but not limited to consultants, accountants, correspondents, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, banks, builders, developers, property owners, real estate
management companies, real estate operating companies, securities investment
advisors, mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including, but not limited to, entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;
          (d) consult with the officers and Directors of the Company and assist
the Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Directors with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company or the Operating
Partnership;

-8-



--------------------------------------------------------------------------------



 



          (e) subject to the provisions of Section 4 hereof, (i) participate in
formulating an investment strategy and asset allocation framework, (ii) locate,
analyze and select potential Investments, (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (vi) enter into leases and service contracts
for Real Estate Assets and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real Estate
Assets; (vii) actively oversee and manage Investments for purposes of meeting
the Company’s investment objectives; (vii) select Joint Venture partners,
structure corresponding agreements and oversee and monitor these relationships;
(viii) oversee Affiliated and non-Affiliated property managers who perform
services for the Company or the Operating Partnership; (ix) oversee Affiliated
and non-Affiliated Persons with whom the Advisor contracts to perform certain of
the services required to be performed under this Agreement; (x) manage
accounting and other record-keeping functions for the Company and the Operating
Partnership; and (xi) recommend various liquidity events to the Board of
Directors when appropriate;
          (f) upon request, provide the Directors with periodic reports
regarding prospective investments;
          (g) make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;
          (h) negotiate on behalf of the Company and the Operating Partnership
with banks or lenders for Loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares or obtain Loans for the Company and the Operating
Partnership, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Operating
Partnership;
          (i) obtain reports (which may, but are not required to, be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;
          (j) from time to time, or at any time reasonably requested by the
Directors, make reports to the Directors of its performance of services to the
Company and the Operating Partnership under this Agreement, including reports
with respect to potential conflicts of interest involving the Advisor or any of
its affiliates;

-9-



--------------------------------------------------------------------------------



 



          (k) provide the Company and the Operating Partnership with all
necessary cash management services;
          (l) do all things necessary to assure its ability to render the
services described in this Agreement;
          (m) deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;
          (n) notify the Board of Directors of all proposed material
transactions before they are completed; and
          (o) effect any private placement of OP Units, tenancy-in-common or
other interests in Investments as may be approved by the Board.
     Notwithstanding the foregoing, the Advisor may delegate any of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Section 3.
     4. AUTHORITY OF ADVISOR.
          (a) Pursuant to the terms of this Agreement (including the
restrictions included in this Section 4 and in Section 7), and subject to the
continuing and exclusive authority of the Directors over the management of the
Company, the Directors hereby delegate to the Advisor the authority to perform
the services described in Section 3.
          (b) Notwithstanding the foregoing, any investment in Investments,
including any financing of such Investment, will require the prior approval of
the Board, any particular Directors specified by the Board or any committee of
the Board, as the case may be.
          (c) If a transaction requires approval by the Independent Directors,
the Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.
          (d) The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Directors not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.
          (e) The Board may, at any time upon the giving of notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.
     5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or the Operating
Partnership or in the

-10-



--------------------------------------------------------------------------------



 



name of the Company and the Operating Partnership and may collect and deposit
into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company or the Operating Partnership, under
such terms and conditions as the Directors may approve, provided that no funds
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Directors and to the auditors of the Company.
     6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.
     7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company or its Shares, or otherwise not be permitted by
the Articles of Incorporation or Bylaws of the Company, except if such action
shall be ordered by the Directors, in which case the Advisor shall notify
promptly the Directors of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Directors. In such event, the Advisor
shall have no liability for acting in accordance with the specific instructions
of the Directors so given. Notwithstanding the foregoing, the Advisor, its
directors, officers, employees and members, and partners, directors, officers,
members and stockholders of the Advisor’s Affiliates shall not be liable to the
Company or to the Directors or Stockholders for any act or omission by the
Advisor, its directors, officers, employees, or members, and partners,
directors, officers, members or stockholders of the Advisor’s Affiliates taken
or omitted to be taken in the performance of their duties under this Agreement
except as provided in Section 20 of this Agreement.
     8. RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and
to restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation.
     9. FEES.
          (a) Acquisition Fees. The Advisor shall receive an Acquisition Fee
payable by the Company as compensation for services rendered in connection with
the investigation, selection and acquisition (by purchase, investment or
exchange) of Investments. The total Acquisition Fees payable to the Advisor or
its Affiliates shall equal 1.5% of the cost of all

-11-



--------------------------------------------------------------------------------



 



Investments, including Acquisition Expenses and any debt attributed to such
investments. With respect to investments in and origination of Loans, the
Company will pay the Advisor an Origination Fee in lieu of the Acquisition Fee.
With respect to the acquisition of Real Estate Assets through a Joint Venture,
the Acquisition Fee payable by the Company to the Advisor shall equal 1.5% of
the Company’s allocable cost of such Real Estate Assets, including Acquisition
Expenses and any debt attributed to such Investments. The Advisor shall submit
an invoice to the Company following the closing or closings of each Investment,
accompanied by a computation of the Acquisition Fee. The Acquisition Fee payable
to the Advisor shall be paid at the closing of the transaction upon receipt of
the invoice by the Company.
          (b) Origination Fees. As compensation for the investigation,
selection, sourcing and acquisition or origination of Loans, the Company shall
pay an Origination Fee to the Advisor for each such acquisition or origination
equal to 1.5% of the amount funded by the Company to acquire or originate the
Loan, including any Acquisition Expenses related to such investment and any debt
used to fund the acquisition or origination of the Loan. The Company will not
pay an Origination Fee to the Advisor with respect to any transaction pursuant
to which the Company is required to pay the Advisor an Acquisition Fee.
Notwithstanding anything herein to the contrary, the payment of Origination Fees
by the Company shall be subject to the limitations on Acquisition Fees contained
in the Company’s Articles of Incorporation. The Advisor shall submit an invoice
to the Company following the closing or closings of each Loan, accompanied by a
computation of the Origination Fee. The Origination Fee payable to the Advisor
shall be paid at the closing of the transaction upon receipt of the invoice by
the Company.
          (c) Limitation on Total Acquisition Fees, Origination Fees and
Acquisition Expenses. Pursuant to the NASAA REIT Guidelines, the total of all
Acquisition Fees, Origination Fees, and Acquisition Expenses shall not exceed
6.0% of the “contract purchase price,” as defined in the Articles of
Incorporation, of all Investments acquired.
          (d) Disposition Fees. If the Advisor provides a substantial amount of
services, as determined by the Independent Directors in connection with a Sale
except for Investments that are traded on a national securities exchange, the
Company shall pay a Disposition Fee to the Advisor equal to up to one-half of
the brokerage commission paid but in no event an amount greater than 3.0% of the
Contract Sales Price. Any Disposition Fee payable under this Section 9(d) may be
paid in addition to real estate commissions paid to non-Affiliates, provided
that the total real estate commissions (including such Disposition Fee) paid to
all Persons by the Company for each Investment shall not exceed 6.0% of the
Contract Sales Price.
          (e) Asset Management Fee. The Advisor shall receive the Asset
Management Fee as compensation for services rendered in connection with the
management of the Company’s assets. The Asset Management Fee shall be calculated
monthly and consists of a monthly fee of one-twelfth of 1.0% of the aggregate
cost (before non-cash reserves and depreciation) of all Investments the Company
owns, including Acquisition Fees, origination fees, acquisition origination
expenses and any debt attributable to such Investments. With the exception of
any portion of the Asset Management Fee related to the disposition of
Investments, which shall be payable at the time of such disposition, the Asset
Management Fee shall be payable on the first of each month.

-12-



--------------------------------------------------------------------------------



 



          (f) Debt Financing Fees. The Advisor shall receive a Debt Financing
Fee as compensation for services rendered in connection with the coordination of
debt financing obtained by the Company. The total Debt Financing Fee payable to
the Advisor or its Affiliates shall equal 1.0% of the amount available under any
loan or line of credit obtained by the Company, and will be in addition to the
Acquisition Fees paid to the Advisor. The Advisor may pay some or all of the
Debt Financing Fee to third parties if the Advisor subcontracts with such third
parties to coordinate financing obtained by the Company. No Debt Financing Fees
will be paid in connection with (i) the refinancing of a Real Estate Asset
already refinanced for which the Advisor received a Debt Financing Fee and
(ii) loan proceeds from any line of credit until such time as the Company has
invested all net Offering proceeds. The Advisor shall submit an invoice to the
Company following the closing or closings of each debt financing obtained by the
Company, accompanied by a computation of the Debt Financing Fee. The Debt
Financing Fee payable to the Advisor shall be paid at the closing of the debt
financing upon receipt of the invoice by the Company.
          (g) Organizational and Offering Expenses. The cumulative
Organizational and Offering Expenses paid by the Company will not exceed 15.0%
of Gross Proceeds from the sale of Shares in the Primary Offering.
          (h) Operating Partnership Interests. The Advisor has made a capital
contribution of $1,000 to the Operating Partnership in exchange for OP Units. In
addition, an Affiliate of the Advisor has received OP Units constituting a
separate series of limited partnership interests (the “Special OP Units”). Upon
the earliest to occur of the termination of this Agreement for Cause, a
Termination Event or a Listing, all of the Special OP Units shall be redeemed by
the Operating Partnership in accordance with the terms of the Operating
Partnership Agreement.
          (i) Exclusion of Certain Transactions. In the event the Company or the
Operating Partnership shall propose to enter into any transaction in which a
Director or an officer of the Company, and the Advisor, or any Affiliate of the
Company, the Operating Partnership or the Advisor has a direct or indirect
interest, then such transaction shall be approved by a majority of the Board of
Directors and also by a majority of the Independent Directors.
     10. EXPENSES.
          (a) In addition to the compensation paid to the Advisor pursuant to
Section 9 hereof, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, but not limited to:
               (i) Organizational and Offering Expenses only upon such time as
the minimum offering amount as described in the Prospectus for the Company’s
current Offering has been achieved; provided, however, that within 60 days after
the end of the month in which the current Offering terminates, the Advisor shall
reimburse the Company to the extent the Organizational and Offering Expenses
borne by the Company exceed 15% of the Gross Proceeds raised in the Completed
Offering;

-13-



--------------------------------------------------------------------------------



 



               (ii) Acquisition Expenses incurred in connection with the
selection and acquisition of Investments subject to the aggregate 6% cap on
Acquisition Fees, Origination Fees and Acquisition Expenses set forth in
Section 9(c);
               (iii) the actual cost of goods and services used by the Company
and obtained from entities not affiliated with the Advisor;
               (iv) interest and other costs for borrowed money, including
discounts, points and other similar fees;
               (v) taxes and assessments on income of the Company or
Investments;
               (vi) costs associated with insurance required in connection with
the business of the Company or by the Directors;
               (vii) expenses of managing and operating Investments owned by the
Company, whether payable to an Affiliate of the Company or a non-affiliated
Person;
               (viii) all expenses in connection with payments to the Directors
for attending meetings of the Directors and Stockholders;
               (ix) expenses associated with a Listing, if applicable, or with
the issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees, and other Organization and Offering Expenses;
               (x) expenses connected with payments of Distributions in cash or
otherwise made or caused to be made by the Company to the Stockholders;
               (xi) expenses of organizing, revising, amending, converting,
modifying, or terminating the Company or the Articles of Incorporation;
               (xii) expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;
               (xiii) administrative service expenses (including (a) personnel
costs; provided, however, that no reimbursement shall be made for costs of
personnel to the extent that such personnel perform services in transactions for
which the Advisor receives Acquisition Fees, Origination Fees, Asset Management
Fees, property management fees or real estate sales commissions, and (b) the
Company’s allocable share of other overhead of the Advisor such as rent and
utilities); and

-14-



--------------------------------------------------------------------------------



 



               (xiv) audit, accounting and legal fees.
          (b) Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
and the calculation of the Asset Management Fee during each quarter, and shall
deliver such statement to the Company and the Operating Partnership within
45 days after the end of each quarter.
     11. OTHER SERVICES. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors, subject to the limitations contained in
the Articles of Incorporation, and shall not be deemed to be services pursuant
to the terms of this Agreement.
     12. REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the
Advisor at the end of any fiscal quarter in which Total Operating Expenses for
the four consecutive fiscal quarters then ended (the “Expense Year”) exceed (the
“Excess Amount”) the greater of 2% of Average Invested Assets or 25% of Net
Income (the “2%/25% Guidelines”) for such year. Any Excess Amount paid to the
Advisor during a fiscal quarter shall be repaid to the Company or, at the option
of the Company, subtracted from the Total Operating Expenses reimbursed during
the subsequent fiscal quarter. If there is an Excess Amount in any Expense Year
and the Independent Directors determine that such excess was justified based on
unusual and nonrecurring factors which they deem sufficient, then (i) the Excess
Amount may be carried over and included in Total Operating Expenses in
subsequent Expense Years and reimbursed to the Advisor in one or more of such
years, provided that there shall be sent to the Stockholders a written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified. Such determination shall be reflected in the minutes of the meetings
of the Board of Directors. The Company will not reimburse the Advisor or its
Affiliates for services for which the Advisor or its Affiliates are entitled to
receive Acquisition Fees, Origination Fees, Asset Management Fees, property
management fees or real estate commissions. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.
     13. INVESTMENT OPPORTUNITIES. In the event that Moody National identifies
an investment opportunity that is a stabilized and income-producing commercial
real property, for which the Company has sufficient uninvested funds, the
investment opportunity will first be offered to the Company. Unless the Board of
Directors determines not to proceed with such investment, the investment
opportunity will not be presented to any other real estate investment fund,
program or Joint Venture owned, managed, advised or sponsored by Moody National
or its Affiliates; provided, however, that any such investment opportunity shall
not be required to be presented to the Company during any period in which the
Company does not have sufficient available funds, or a reasonable opportunity of
obtaining available funds, with which to make the investment.
     14. BUSINESS COMBINATION.

-15-



--------------------------------------------------------------------------------



 



          (a) Business Combination with Advisor. The Company shall consider
becoming a self-administered REIT once the Company’s assets and income are, in
the view of the Board of Directors, of sufficient size such that internalizing
the management functions performed by the Advisor is in the best interests of
the Company and the Stockholders. If the Board of Directors should make this
determination in the future, the Company shall pay one-half, and the Advisor
shall pay the other one-half, of the costs of an independent investment banking
firm. This firm shall jointly advise the Company and the Advisor on the value of
the Advisor. After the investment banking firm completes its analyses, the
Company shall require it to prepare a written report and make a formal
presentation to the Board of Directors. Following the presentation by the
investment banking firm, the Board of Directors shall form a special committee
(the “Special Committee”) comprised entirely of Independent Directors to
consider a possible business combination with the Advisor. The Board of
Directors shall, subject to applicable law, delegate all of its decision-making
power and authority to the Special Committee with respect to matters relating to
a possible business combination with the Advisor. The Special Committee also
shall be authorized to retain its own financial advisors and legal counsel to,
among other things, negotiate with representatives of the Advisor regarding a
possible business combination with the Advisor.
          (b) Conditions to Completion of Business Combination with Advisor.
Before the Company may complete any business combination with the Advisor in
accordance with this Section 14, the following three conditions shall be
satisfied:
               (i) the Special Committee formed in accordance with Section 14(a)
hereof receives an opinion from a qualified investment banking firm, separate
and distinct from the firm jointly retained by the Company and the Advisor to
provide a valuation analysis in accordance with Section 14(a) hereof, concluding
that the consideration to be paid to acquire the Advisor is fair to the
Stockholders from a financial point of view;
               (ii) the Board of Directors determines that such business
combination is advisable and in the best interests of the Company and the
Stockholders; and
               (iii) Such business combination is approved by the Stockholders
entitled to vote thereon in accordance with the Company’s Articles of
Incorporation and Bylaws.
     15. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent
the Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services. The Advisor may, with respect to any investment in
which the Company is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service. Specifically, it is contemplated that the Company may enter into joint
ventures or other similar co-investment arrangements with certain Persons, and
pursuant to the agreements governing such

-16-



--------------------------------------------------------------------------------



 



joint ventures or arrangements, the Advisor may be engaged to provide advice and
service to such Persons, in which case the Advisor will earn fees for rendering
such advice and service.
     The Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Directors knowledge of such condition
or circumstance. If the Advisor, Director or Affiliates thereof have sponsored
other investment programs with similar investment objectives which have
investment funds available at the same time as the Company, it shall be the duty
of the Directors (including the Independent Directors) to ensure that the
Advisor and its Affiliates adopt the method approved by the Independent
Directors, by which investments are to be allocated to the competing investment
entities and to use their best efforts to ensure that such method is applied
fairly to the Company.
     16. TERM OF AGREEMENT. This Agreement shall continue in force for a period
of one year from the date of the Prospectus pursuant to which the initial
Offering is made, subject to an unlimited number of successive one-year renewals
upon mutual consent of the Parties. It is the duty of the Directors to evaluate
the performance of the Advisor annually before renewing the Agreement, and each
such renewal shall be for a term of no more than one year.
     17. TERMINATION BY THE PARTIES. This Agreement may be terminated
(i) immediately by the Company or the Operating Partnership for Cause or upon
the bankruptcy of the Advisor, (ii) upon 60 days written notice without Cause
and without penalty by a majority of the Independent Directors of the Company or
(iii) upon 60 days written notice with Good Reason by the Advisor. The
provisions of Sections 18 through 31 survive termination of this Agreement.
     18. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the
Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation, limited partnership or other organization which is
a successor to all of the assets, rights and obligations of the Company or the
Operating Partnership, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
and the Operating Partnership are bound by this Agreement.
     19. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.
          (a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.

-17-



--------------------------------------------------------------------------------



 



          (b) The Advisor shall promptly upon termination:
               (i) pay over to the Company and the Operating Partnership all
money collected and held for the account of the Company and the Operating
Partnership pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;
               (ii) deliver to the Board of Directors a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Board of Directors;
               (iii) deliver to the Board of Directors all assets, including all
Investments, and documents of the Company and the Operating Partnership then in
the custody of the Advisor; and
               (iv) cooperate with the Company and the Operating Partnership to
provide an orderly management transition.
     20. INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The
Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective directors (the
“Indemnitees,” and each an “Indemnitee”), from all liability, claims, damages or
losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, to the extent such liability,
claims, damages or losses and related expenses are not fully reimbursed by
insurance, and to the extent that such indemnification would not be inconsistent
with the laws of the State of Maryland, the Articles of Incorporation or the
provisions of Section II.G of the NASAA REIT Guidelines. In addition, the
Company and the Operating Partnership shall indemnify and hold harmless the
officers of the Company and the Advisor and its Affiliates from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, and to the extent that such indemnification would not
be inconsistent with the laws of the State of Maryland or the Articles of
Incorporation. Notwithstanding the foregoing, the Company and the Operating
Partnership shall not provide for indemnification of an Indemnitee for any loss
or liability suffered by such Indemnitee, nor shall they provide that an
Indemnitee be held harmless for any loss or liability suffered by the Company
and the Operating Partnership, unless all of the following conditions are met:
          (a) the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;
          (b) the Indemnitee was acting on behalf of, or performing services
for, the Company or the Operating Partnership;

-18-



--------------------------------------------------------------------------------



 



          (c) such liability or loss was not the result of negligence or
misconduct by the Indemnitee; and
          (d) such indemnification or agreement to hold harmless is recoverable
only out of the Company’s net assets and not from the Stockholders.
     Notwithstanding the foregoing, an Indemnitee shall not be indemnified by
the Company and the Operating Partnership for any losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws by such Indemnitee unless one or more of the following
conditions are met:
          (a) there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the Indemnitee;
          (b) such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or
          (c) a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company or the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.
     In addition, the advancement of the Company’s or the Operating
Partnership’s funds to an Indemnitee for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:
          (a) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;
          (b) the legal action is initiated by a third party who is not a
Stockholder or the legal action is initiated by a stockholder acting in such
stockholder’s capacity as such and a court of competent jurisdiction
specifically approves such advancement; and
          (c) the Indemnitee undertakes to repay the advanced funds to the
Company or the Operating Partnership, together with the applicable legal rate of
interest thereon, in cases in which such Indemnitee is found not to be entitled
to indemnification.
     21. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, misfeasance, intentional
misconduct, negligence or reckless disregard of its duties; provided, however,
that the Advisor

-19-



--------------------------------------------------------------------------------



 



shall not be held responsible for any action of the Board of Directors in
following or declining to follow any advice or recommendation given by the
Advisor.
     22. NOTICES. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the Party to whom it is given, and
shall be given by being delivered by hand, by facsimile transmission, by courier
or overnight carrier or by registered or certified mail to the addresses set
forth herein:

     
To the Directors and to the Company:
  Moody National REIT I, Inc.
6363 Woodway, Suite 110
Houston, Texas 77057
Facsimile: (713) 977-7505
Attention: Brett C. Moody
 
   
To the Operating Partnership:
  Moody National Operating Partnership I, L.P.
6363 Woodway, Suite 110
Houston, Texas 77057
Facsimile: (713) 977-7505
Attention: Brett C. Moody
 
   
To the Advisor:
  Moody National Advisor I, LLC
6363 Woodway, Suite 110
Houston, Texas 77057
Facsimile: (713) 977-7505
Attention: Brett C. Moody

     Any Party may at any time give notice in writing to the other Parties of a
change in its address for the purposes of this Section 22.
     23. MODIFICATION. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the Parties hereto, or their respective successors or
assignees.
     24. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     25. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.
     26. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade

-20-



--------------------------------------------------------------------------------



 



inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
     27. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part
of a Party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the Party asserted to have granted such waiver.
     28. GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
     29. TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
     30. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the Parties reflected hereon as the signatories.
[Remainder of page intentionally left blank]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Amended and
Restated Advisory Agreement as of the date and year first above written.

            Moody National REIT I, Inc.
      By:   /s/ Brett C. Moody         Brett C. Moody        Chief Executive
Officer and President          Moody National Operating Partnership I, L.P.

By: Moody National REIT I, Inc.,
       Its General Partner
      By:   /s/ Brett C. Moody         Brett C. Moody        Chief Executive
Officer and President          Moody National Advisor I, LLC

By: Moody National REIT Sponsor, LLC
      By: Moody National REIT Sponsor SM, LLC
      By:   /s/ Brett C. Moody         Brett C. Moody        Member         
Moody National Realty Company, L.P. solely in connection with the obligations
set forth in Section 13

By: Moody Realty Corporation
      By:   /s/ Brett C. Moody         Brett C. Moody        President     

Signature Page to Amended and Restated Advisory Agreement

